226 Ga. 14 (1970)
172 S.E.2d 318
RIDER
v.
THE STATE.
25524.
Supreme Court of Georgia.
Submitted December 8, 1969.
Decided January 8, 1970.
John N. Crudup, for appellant.
Jeff C. Wayne, District Attorney, for appellee.
GRICE, Justice.
Clayton Rider has appealed from the judgment of conviction and sentence for robbery by intimidation. He was indicted by the grand jury of Lumpkin County and tried in the superior court of that county. The jury's verdict fixed his punishment at ten years' confinement.
The enumerations of error complain only of the verdict. They aver that it is contrary to the evidence and without evidence to support it; that it is decidedly and strongly against the weight of the evidence; and that it is contrary to law and the principles of justice and equity.
1. The verdict, from our study of the proceedings, is amply supported by the evidence. The victim's testimony was, in substance, that the appellant placed a shotgun to his head; that he demanded the victim throw his money on the floor; that upon his hesitation the appellant struck him with a walking stick; that the victim then threw $300 in money on the floor; and that the appellant took this money. There was also testimony as to a subsequent incriminatory admission made by the appellant as to his taking this money. While there was testimony in conflict with the foregoing, the jury apparently chose not to accept it. These enumerations of error are therefore not meritorious.
*15 2. In addition to what is recited in the enumerations of error, the appellant in his brief also complains of other matters. However, since these matters were not enumerated as error, they were not made issues in the appeal, and therefore will not be considered. See in this connection Ga. L. 1965, pp. 18, 29, as amended (Code Ann. § 6-810); Rule 14 of this court (221 Ga. 884).
Judgment affirmed. All the Justices concur.